Citation Nr: 1710405	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to August 1982.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction presently resides with the RO in Huntington, West Virginia.

In April 2009, VA made a formal finding that the Veteran's complete service treatment records were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

In October 2016, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he injured his back when he fell out of a truck sometime in 1966 while stationed in Vietnam.  He stated that he occasionally sought treatment while on active duty service and was given exercises to strengthen his back.  He has reported experiencing intermittent symptoms of back pain since his separation in 1982, some of which he self-treated.  See October 2016 Board hearing testimony.

In October 2011, the Veteran was afforded a VA examination to determine the etiology of his claimed back condition.  He was noted to have a diagnosis of status post surgery for lumbar canal stenosis in the area of the L3-L4 and L4-L5 spine.  The examiner concluded it was less likely than not that the Veteran's reports of falling out of a truck while on active duty service was the cause of the Veteran's lumbar stenosis "and to indicate that this was the cause would be merely speculative."  The VA examiner's opinion provides no further explanation of how he came to his conclusion, but the Board notes that the examiner also commented within the examination that "there is no record of earlier treatment" for some complaints.  Thus, it appears that the examiner did not consider the Veteran's credible statements that he self-treated back pain, both in service and after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, this opinion is inadequate to decide the Veteran's claim.  

Further, in his January 2012 VA Form 9 appeal, the Veteran disputed several facts concerning the his lay history recited by the VA examiner in his report, such as the date he injured his back in service and the extent of his low back symptoms during and since active duty service.  In light of these deficiencies, the Veteran should be provided a new VA examination with opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since February 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably an orthopedic spine surgeon, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed back condition.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of back problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back condition had its onset in service or is otherwise related to active duty service, to include the Veteran's reports of falling out of a truck and injuring his back during active duty service. 

For the purposes of the opinion being sought, the VA examiner should specifically address the Veteran's reports that he injured his back as a result of falling out of a truck while stationed in Vietnam in 1966 and he credible reports that he self-treated back pain during service and after.  The examiner should note that the Veteran's available service treatment records are unavailable.  As such, VA has a heightened duty to assist the Veteran in developing his claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




